DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “more than one pump” of claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pub No 2014/0137677 A1) in view of Butler et al. (US Pat No 6,363,981 B1). White discloses a lubrication system (fig. 3A) for a vibratory pile driver (par 0001), comprising: 
Re claim 1, a gearbox assembly (28) with a gearbox housing (structure of 28), for a vibratory pile driver which includes a set of axles (38), a set of counterweights (60) mounted on the axles, a set of gears (46) mounted on the axles with bearings (44), and a drive motor (48) for the gearbox assembly, wherein in operation, the counterweights produce a vibration action of the gearbox assembly (the eccentric counterweights 60 would produce vibration when rotated), and wherein the gearbox assembly further includes a layer of lubricating oil (42) at the bottom of the gearbox assembly; a pump assembly (68) mounted in the vicinity of the gearbox assembly; an oil entry line (52) extending from the oil in the gearbox assembly to the pump assembly; an oil exit line (84) extending from the pump assembly to an inlet (inlet 
Re claim 6, wherein the spray mechanism is a spray nozzle (92 is described as a sprayer) directing oil into the gearbox assembly toward the bearings (fig. 3A).
Re claim 7, wherein the spray mechanism produces a stream of oil (fig. 3A: shown as phantom lines) directed towards the bearings.
Re claim 8, including a filter element (88) in the oil exit line from the hydraulic cylinder.
White does not clearly disclose:
Re claim 1, wherein oil is present in the pump assembly prior to operation of the gearbox assembly; an actuating system to operate the pump assembly at a selected time, relative to operation of the gearbox assembly.
Re claim 2, wherein operation of the pump assembly occurs prior to or at initiation of operation of the gearbox assembly (the biasing spring would move the piston 214 to urge lubricant into chamber 220, the spring is a passive force that would operate prior to or at initiation of operation of the gearbox assembly).
Re claim 3, including one-way valves in the oil entry line from the gearbox assembly to the pump assembly and the oil exit line from the pump assembly to the gearbox housing.
Re claim 4, 
Re claim 5, wherein the pump assembly is a hydraulic cylinder, including a piston and a spring, wherein the spring maintains the piston in a retracted position until the actuating system operate to move the piston to compress the spring and move the oil present in the hydraulic cylinder into the exit line.
Re claim 9, wherein the pump produces a single spray or stream during each separate operation of the gearbox assembly.
Re claim 10, wherein action of the spring on the piston draws oil from the gearbox assembly into the hydraulic cylinder or oil moves by gravity from the gearbox assembly into the hydraulic cylinder.
Re claim 11, including more than one pump to move oil from the gearbox assembly to the spray mechanism.
However, Butler discloses a lubrication system (fig. 2):
Re claim 1, a pump assembly (206) mounted in the vicinity of the gearbox assembly (109); an oil entry line (232) extending from the oil in the gearbox assembly to the pump assembly, wherein oil is present in the pump assembly prior to operation of the gearbox assembly (the biasing force of spring 223 would supply oil to the pump chamber prior to operation); an oil exit line (227) extending from the pump assembly to an inlet (inlet is the interface between 109 and 227) in the gearbox housing; an actuating system (249,250) to operate the pump assembly at a selected time, relative to operation of the gearbox assembly (223 urges 214 towards the left thereby bringing lubricant into 220, hydraulic force is supplied by 249,250 to urge 214 towards the right at a selected time to push lubricant out), wherein operation of the pump assembly moves oil through the oil exit line to the gearbox housing (fig. 4).
Re claim 2, 
Re claim 3, including one-way valves in the oil entry line from the gearbox assembly to the pump assembly and the oil exit line from the pump assembly to the gearbox housing (fig. 2 shows a valve 236 at the oil entry line and a valve 237 at the oil exit line; teaching this to White would place the entry line valve between the gearbox assembly and the pump assembly).
Re claim 4, wherein the actuating system initiates action of the pump upon clamping of the gearbox assembly to a pile to be driven or initiation of the drive assembly for the gearbox assembly (this is construed as a method recitation, White in view of Butler discloses the claimed structure thus would be able to perform the claimed function).
Re claim 5, wherein the pump assembly is a hydraulic cylinder (fig. 2 shows 206 has a cylinder body 207 for receiving hydraulic fluid), including a piston (214) and a spring (223), wherein the spring maintains the piston in a retracted position (position shown in fig. 3) until the actuating system operate to move the piston to compress the spring and move the oil present in the hydraulic cylinder into the exit line (spring being compressed by actuating system shown in fig. 4).
Re claim 9, wherein the pump produces a single spray or stream during each separate operation of the gearbox assembly (this is construed as a method recitation, White in view of Butler discloses the claimed structure thus would be able to perform the claimed function; a single continuous transition from fig. 3 to fig. 4 would produce a single spray).
Re claim 10, wherein action of the spring on the piston draws oil from the gearbox assembly into the hydraulic cylinder or oil moves by gravity from the gearbox assembly into the hydraulic cylinder (223 urges 214 towards the left thereby bringing lubricant into 220).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lubrication system as claimed, as taught by Butler, to allow 
Regarding claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ multiple pumps for providing a safety redundant system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654